 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA
10

11   DOUGLAS J. STEVENSON,                                         Case No. 1:16-CV-01831-AWI-JLT

12                                                Plaintiff,       [PROPOSED] ORDER ON
                                                                   STIPULATION AND REQUEST TO
13                    v.                                           CONTINUE DISCOVERY AND
                                                                   MOTION DEADLINES PENDING
14   K. HOLLAND, et al.,                                           MEDIATION

15                                             Defendants.

16

17          Based upon the stipulation of counsel and good cause appearing, the Court ORDERS the

18   scheduling order to be amended as follows1:

19          1.     All non-expert discovery SHALL be completed no later than May 14, 2019, and all

20   expert discovery no later than August 12, 2019;

21          2.     The parties SHALL disclose all expert witnesses no later than June 14, 2019, and to

22   disclose all rebuttal experts no later than July 12, 2019;

23          3.     Non-dispositive motions, if any, SHALL be filed no later than September 2, 2019,

24   and heard no later than September 30, 2019;

25          4.     Dispositive motions, if any, SHALL be filed no later than October 4, 2019, and

26   heard no later than November 18, 2019 at 8:30 a.m;

27           1
                Some of the dates proposed by counsel are not workable for the Court due to inadequate or excessive
     intervals between deadlines. Thus, the Court has substituted some dates for those proposed and, to grant the
28   stipulation has been forced to move the pretrial conference and the trial date.


                                                               1
 1       5.     The pretrial conference is CONTINUED to January 7, 2020 at 8:30 a.m.;

 2       6.     The trial is CONTINUED to March 3, 2020 at 8:30 a.m.

 3
     IT IS SO ORDERED.
 4

 5     Dated:    March 13, 2019                          /s/ Jennifer L. Thurston
                                                     UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


                                                 2
